Case: 19-30468      Document: 00515931413         Page: 1    Date Filed: 07/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 9, 2021
                                   No. 19-30468                         Lyle W. Cayce
                                                                             Clerk

   Clifford C. Abshire, III,

                                                            Plaintiff—Appellant,

                                       versus

   Mailroom, Raymond Laborde Correctional Center;
   Louisiana Department of Public Safety and
   Corrections; James Longino; Lieutenant Mitchell;
   James LeBlanc,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:18-CV-1636


   Before King, Dennis, and Ho, Circuit Judges.
   Per Curiam:*
          Clifford C. Abshire, III, Louisiana prisoner # 439164, appeals the
   district court’s dismissal of his pro se 42 U.S.C. § 1983 complaint.
   Construed liberally, Abshire’s complaint alleges that prison officials violated


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30468        Document: 00515931413           Page: 2   Date Filed: 07/09/2021




                                       No. 19-30468


   his rights under the First and Fourteenth Amendments by rejecting two
   pieces of his incoming mail without any valid penological reason; by failing to
   notify him of the rejection and afford him the opportunity to object; and by
   maintaining the policies that resulted in these actions. The district court
   dismissed Abshire’s complaint under 28 U.S.C. §§ 1915(e)(2)(B) and
   1915A(b), concluding that they were frivolous and failed to state a
   constitutional claim. We review the dismissal of a claim as frivolous for an
   abuse of discretion and a dismissal for failure to state a claim de novo. See
   Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
             Construed liberally in light of his other pleadings, see Howard v. King,
   707 F.2d 215, 220 (5th Cir. 1983), Abshire’s allegations are neither fanciful,
   irrational, nor conclusively contradicted by the record, see Denton v.
   Hernandez, 504 U.S. 25, 31-33 (1992), and, as discussed further below,
   Abshire’s First Amendment and related due process claims are not based on
   indisputably meritless legal theories, see Harper v. Showers, 174 F.3d 716, 718
   (5th Cir. 1999). Thus, they are not frivolous.
             As for Abshire’s ability to plausibly state a claim for relief, his
   complaint may be liberally construed as seeking nominal or punitive
   damages, and such damages are not barred by 42 U.S.C. § 1997e(e), the
   provision of the Prison Litigation Reform Act that prohibits an award of
   compensatory damages in a prisoner’s civil action where there is an absence
   of physical injury. See Hutchins v. McDaniels, 512 F.3d 193, 197-98 (5th Cir.
   2007). Furthermore, the policies and acts that Abshire challenges arguably
   violated his First Amendment and Fourteenth Amendment due process
   rights.
             Prisoners retain First Amendment free speech rights that are
   consistent “with the legitimate penological objectives of the corrections
   system.” Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993) (internal




                                            2
Case: 19-30468        Document: 00515931413             Page: 3      Date Filed: 07/09/2021




                                        No. 19-30468


   quotation marks and citations omitted). Thus, the right to free speech
   protects a prisoner from mail censorship that is not “reasonably related to
   legitimate penological interests.” Thornburgh v. Abbott, 490 U.S. 401, 404
   (1989) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)); see also Brewer, 3
   F.3d at 823-25 & n.9. Prisoners and their correspondents also have a liberty
   interest in uncensored communication that is protected by the Due Process
   Clause of the Fourteenth Amendment, which is “qualified of necessity by the
   circumstance of imprisonment.” Procunier v. Martinez, 416 U.S. 396, 418
   (1974), overruled on other grounds by Thornburgh, 490 U.S. 401. Therefore,
   both senders and addressees are entitled to certain procedural due process
   protections, including notice of rejected mail and an opportunity to be heard.
   See id. at 417-19; Prison Legal News v. Livingston, 683 F.3d 201, 222 (5th Cir.
   2012). The district court did not address these authorities when dismissing
   Abshire’s complaint.
           The alleged failure to notify Abshire of the rejection of his incoming
   mail and to give him an opportunity to appeal the decision appears to state a
   valid claim for a violation of Fourteenth Amendment procedural due process.
   See Soto v. Brock, 795 F. App’x 246, 250 (5th Cir. 2019) (unpublished)
   (affirming denial of qualified immunity on the ground that rejecting
   prisoner’s mail without notice or an opportunity to object violated clearly
   established procedural due process rights). 1 The record is not currently
   developed enough to determine whether the substantive policies Abshire
   complains of and their application in this circumstance serve a legitimate
   penological interest, and so Abshire’s separate First Amendment claims, too,
   may not be dismissed at this point in the litigation, though reassessment may


           1
              Although these unpublished cases are not binding, they are persuasive and
   instructive authority. See 5th Cir. R. 47.5.4; Ballard v. Burton, 444 F.3d 391, 401 & n.7
   (5th Cir. 2006).




                                              3
Case: 19-30468      Document: 00515931413          Page: 4    Date Filed: 07/09/2021




                                    No. 19-30468


   be necessary as the case progresses. See Fountain v. Thaler, 629 F. App’x
   592, 594 (5th Cir. 2015) (unpublished) (holding that district court erred by
   dismissing prisoner’s claim that prison’s mail policy violated the First
   Amendment before the record was “sufficiently developed to determine
   whether the challenged policy was reasonably related to a legitimate and
   neutral penological interest.” (citing Turner, 482 U.S. at 89)).
          Because Abshire’s complaint was not frivolous and stated plausible
   First and Fourteenth Amendment claims that were not barred by 42 U.S.C.
   § 1997e(e), we VACATE the district court’s dismissal and REMAND for
   further proceedings.
          Abshire also challenges the denial of several motions. Abshire did not
   appeal the magistrate judge’s denial of his motions to compel and for default
   judgment to the district court. Accordingly, these issues are not properly
   before this court and will not be considered. See Singletary v. B.R.X., Inc.,
   828 F.2d 1135, 1137 (5th Cir. 1987). Abshire presented no authority that
   would allow him to assert claims or seek relief on behalf of E.S., a minor, or
   establish that he could adequately represent her legal interests given his pro
   se status. See Chrissy F. by Medley v. Miss. Dep’t of Pub. Welfare, 883 F.2d 25,
   26-27 (5th Cir. 1989). Accordingly, the district court did not abuse its
   discretion in denying him leave to amend the complaint to add her as a
   plaintiff or in denying him a preliminary injunction on her behalf. See Marucci
   Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir.
   2014); Women’s Med. Ctr. of Nw. Hous. v. Bell, 248 F.3d 411, 418-19 (5th Cir.
   2001). We therefore AFFIRM the district court’s denials of Abshire’s
   motions for leave to amend and for a preliminary injunction.
          VACATED and REMANDED in part; AFFIRMED in part.




                                          4